Citation Nr: 1134263	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), secondary to personal assault.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for osteoarthritis of the hands.

4.  Entitlement to service connection for a respiratory disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2004, September 2007, and March 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  By the July 2004 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claims of service connection for paranoid schizophrenia and PTSD.  By the September 2007 rating decision, the RO, in pertinent part, denied service connection for disabilities of the right knee and low back.  By the March 2009 rating decision, the RO denied service connection for osteroarthritis of the hands and a respiratory disease. 

The Veteran provided testimony at a hearing via video-conference before the undersigned Veterans Law Judge in January 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In March 2010, the Board denied the Veteran's claim of entitlement to service connection for a right knee disorder and determined that new and material evidence had not been received to reopen the previously denied claims of service connection for paranoid schizophrenia and PTSD.  The Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, including paranoid schizophrenia and PTSD, and a low back disorder, for additional development.  The file has now been returned to the Board for further consideration.

Subsequent to the Board's March 2010 decision and remand, the Veteran perfected his appeal as to the issues of entitlement to service connection for osteoarthritis of the hands and a respiratory disorder.

The Board notes that the Veteran filed statements on his own behalf in May 2011, subsequent to the most recent Supplement Statement of the Case (SSOC) issued as to the issues of entitlement to service connection for osteoarthritis of the hands and a respiratory disorder.  Thus, the Agency of Original Jurisdiction (AOJ) did not have the opportunity to review the Veteran's statements.  A remand for consideration of such is not required, as the issue of entitlement to service connection for a respiratory disorder is remanded herein and the AOJ will have the opportunity to review the Veteran's statements.  As to the issue of entitlement to service connection for osteoarthritis of the hands, decided herein, the Board finds that the Veteran's statement is duplicative in content to statements already of record and a remand for AOJ consideration is not required.  Specifically, the Veteran, in his May 2011 statement, only asserted that he had osteoarthritis of the hands.  Such assertion was made at the time of his September 2008 claim of entitlement to service connection for the same.  See 38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to service connection for a respiratory disorder and an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran has been diagnosed with PTSD that is medically attributed to his claimed in-service personal assault.

2.  The probative evidence of record indicates that the Veteran's current low back disorder was not incurred in or otherwise the result of his active service, or manifest within a compensable degree within one year of separation from service.

3.  The probative evidence of record indicates that the Veteran does not currently demonstrate osteoarthritis of the hands.


CONCLUSIONS OF LAW

1.  PTSD, secondary to personal assault, was incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A low back disorder was not incurred in or aggravated by service and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Osteoarthritis of the hands was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes here, as to the Veteran's claim of entitlement to service connection for PTSD, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

As to the Veteran's claims of entitlement to service connection for a low back disorder and osteoarthritis of the hands, in a September 2008 VCAA letter, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would attempt to review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records as indicated.

The Board notes that the September 2008 VCAA letter was sent after the initial unfavorable rating decision related to the issue of entitlement to service connection for a low back disorder and, therefore, was not timely.  However, as the claim was readjudicated in a May 2009 and May 2011 SSOCs, the timing defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The September 2008 VCAA letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board has concluded that the preponderance of the evidence is against the claims of entitlement to service connection for a low back disorder and osteoarthritis of the hands, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that at the time of the Veteran's June 2007 claim of entitlement to service connection for, in pertinent part, a back disorder, he also claimed entitlement to service connection for exposure to radiation.  As exposure to radiation itself is not a disability, the RO sent the Veteran a letter, in September 2007, asking the Veteran which specific disability he alleged was related to radiation exposure.  To date, there has been no response.  Thus, the Board will adjudicate the claims herein without further consideration of exposure to radiation.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination in February 2011 as to his claim of entitlement to service connection for a low back disorder and a specific opinion regarding the possible relationship between the Veteran's current low back disorder and his service was obtained.  In an April 2011 statement, the Veteran asserted that the VA examination was inadequate.  However, he did not describe the ways in which he found the examination to be inadequate.  Review of the examination report indicates that the examiner reviewed the claims file, considered the Veteran's lay statements, and conducted a thorough physical examination.  There is no evidence that the VA examination report is flawed or that the examination was inadequate.

An examination or opinion as to the Veteran's claim of entitlement to service connection for osteoarthritis of the hands is not required in this case as there is no probative evidence of a current disability or persistent or recurrent symptoms of a disability.  While the Veteran complained of left wrist pain in 1999 and right hand pain in 2009, there is no evidence that such complaints represent persistent or recurrent symptoms of a disability.  Notably, examination subsequent to such complaints failed to yield a diagnosis.  

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records, including those maintained by the Social Security Administration (SSA), relevant to the issues on appeal have been requested or obtained.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC provided the appellant appropriate notice of the VCAA, requested additional information from the appellant regarding outstanding treatment records, and afforded the Veteran a VA examination.  The AMC later issued a SSOC in May 2011.  The Board thus finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including arthritis and psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

When the evidence does not establish that a veteran is a combat veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran has not contended that he engaged in combat.   Notably, he served during peacetime.  Accordingly, as a matter of law, a medical professional cannot provide supporting evidence that the claimed in-service event actually occurred based on a post-service medical examination.  In addition, the Veteran's own testimony, standing alone, will not be sufficient.  Moreau v. Brown, 9 Vet. App. 389 (1996).

However, if a PTSD disorder claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

The Veteran asserts, in statements submitted during the appellate period and in testimony before the Board, that he was sexually assaulted during service.  Specifically, in a September 2004 statement, the Veteran asserted that while in confinement in Fort Hood, Texas, he was sexually assaulted and beat by three guards.  He reported that he was stripped of his clothes and hog-tied with hand cuffs, ankle braces, and chains to a hard cuff behind his back.  He reported that the assault occurred when he was hog-tied in his cell.  In a May 2011 statement, he asserted that he was talked to every day like a dog and that he feared that he would never get out of confinement or that he would be killed.  He asserted that he was told that a town in Texas included letters in its name that stood for a violent racial slur.  

The Board is mindful of the fact that veterans claiming service connection for disability due to in-service personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.

The Veteran's fellow service member, H.C., in a statement dated in April 2010, asserted that he was confined with the Veteran in the stockade in Fort Hood, Texas.  He asserted that he saw the bruises on the Veteran's neck and arms and saw that the Veteran had a black eye.  He asserted that he asked the Veteran about his injuries and that the Veteran reported that he had been assaulted by the guards.

The Veteran's mother, in a statement dated in April 2007, asserted that she and her husband traveled to Fort Hood, Texas, to visit the Veteran when he was confined.  She asserted that the Veteran showed her his scars on his head, neck, and back where he had been beaten.  She asserted that the Veteran told his parents that he had been sexually assaulted, and that he reported that his life was threatened if he told anyone about being assaulted.  

The lawyer of the Veteran's mother, in a statement dated in January 2010, asserted that he had represented the Veteran's mother for more than 40 years.  He asserted that he advised the Veteran's mother when the Veteran was in the military and an alleged assault occurred.  

The Veteran contends that he has PTSD as a result of or aggravated by his claimed in-service personal assault he experienced while confined in Fort Hood, Texas.  In his May 2011 statement, the Veteran reported that he used alcohol and drugs to deal with his emotional pain, fear, hurt, and anger, and that he had thoughts of wanting to hurt himself or others.  The Board notes here that the Veteran responded to the RO's personal assault-specific VCAA notice and indicated that changes in his performance and performance evaluations; substance abuse; increased disregard for military and civilian authority; obsessive behavior; and unexplained economic and social behavior changes, were corroboration of his claimed in-service personal assault.  There is ample evidence of record indicating post-service substance abuse and the Board notes that the Veteran served time in prison, post-service, for violent crimes.

The Veteran's service treatment records do not reflect specific complaints regarding the claimed in-service personal assault.  There are no personnel records indicating a change in performance or request for transfer.  

VA psychiatry notes dated in April 2007 indicate that the Veteran presented with, among other disorders, PTSD.  The Veteran described his in-service personal assault and his treatment provider opined that the trauma of the in-service personal assault was the trauma that instigated his PTSD.

One of the Veteran's private treatment providers, in a statement dated in May 2005, asserted that there was no question that the Veteran's in-service sexual assault resulted in psychological trauma and it very definitely contributed to his psychopathology.

Significantly, there is no negative medical opinion that finds that there is no relationship between the Veterans's current PTSD and his claimed in-service personal assault.  

While the Veteran's claimed in-service personal assault is not documented in his service records, the Board finds that there is sufficient evidence to corroborate the occurrence of the personal assault.  Significantly, there is no negative evidence of record.  The Board considered evidence from sources outside of the Veteran's service records, as is required when a claim of entitlement to service connection for PTSD is based upon an in-service personal assault.  The Board considered the Veteran's competent and credible testimony, and that of his mother, his mother's attorney, and his fellow service member.

Therefore, resolving the benefit of the doubt in favor of the Veteran, as is required by law, the Board finds that service connection for PTSD, secondary to personal assault, is warranted and the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

The Veteran asserts entitlement to service connection for a low back disorder on the basis that he incurred an in-service back injury.  In his May 2011 statement, the Veteran asserted that he was involved in a traffic accident with a truck and that he had arthritis in his back since 1979.   

The Board finds that the first element for direct service connection, medical evidence of a current disability, has been met.  On VA examination in February 2011, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.

As to the second element for direct service connection, medical, or in certain circumstances, lay evidence, of an in-service incurrence or aggravation of a disease or injury, the Board finds that such element has not been met.  

Service treatment records dated in November 1980 indicate that the Veteran complained of mid-back pain.  He reported a truck accident two months prior and reported that he pulled his back muscles in the accident.  Physical examination was silent for any deformity, spasm, or limited motion.  He was diagnosed with back pain.  

While there is no evidence of a chronic back disability incurred during service, there is evidence that the Veteran has a current low back disorder and complained of back pain subsequent to a truck accident during service.  On that basis, the Board sought a medical opinion as to whether there existed a relationship between the Veteran's current low back disorder and service, specifically, to his November 1980 episode of back pain.  

In this regard, the Board finds that the evidence of record indicates that there is no nexus between the claimed in-service disease or injury and the current disability, and the third element of direct service connection is not met.

On VA examination in February 2011, the Veteran reported that his truck hit a traffic light during service and that he developed pain in his lower back.  He asserted that his symptoms of back pain had grown progressively worse since that time.  Subsequent to review of the claims file and physical examination, including review of recent x-ray examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and opined that such was less likely related to service, including his in-service truck accident.  The examiner reasoned that the Veteran's in-service injury was only minor and was unlikely to cause chronic pain.  

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As there is no probative evidence establishing a medical nexus between the Veteran's period of service and his current low back disorder, service connection for same is not warranted. 

The Board has considered the Veteran's lay testimony that his current low back disorder is related to service, specifically to his in-service truck accident.  However, the Board finds that the Veteran is not competent to provide an etiological nexus; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

In sum, service connection is not warranted on a direct basis.  In this case, while there is evidence of one instance of a complaint of back pain during service, there is no evidence that the Veteran's current low back disorder is related to the same.  There is no probative evidence of any continuous symptoms from the time of the Veteran's separation from service onward.  In this regard, the Board notes that the Veteran, during the appellate period and on VA examination in February 2011, asserted that his back pain had grown progressively worse since separation from service.  However, records maintained by the SSA included record of private treatment dated in April 1990.  At that time, the Veteran complained of back pain and he related such pain to a gunshot in the back four years prior, in 1986.  The Veteran did not report this prior trauma to the examiner on VA examination in February 2011; nor did the Veteran report any in-service trauma to the examiner in April 1990.  The April 1990 entry appears to be evidence of the first instance of back complaints.  Based on the foregoing, the Board finds that the Veteran's statements regarding continuous symptoms of back pain from separation from service to the present are not credible and thus of no probative value.  While the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994), his statements are not credible based on the significant inconsistency in the medical records associated with the claims file.

Further, service connection is not warranted on a presumptive basis because there is no evidence that the Veteran's degenerative joint disease manifested to a compensable degree within one year of separation from service.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Osteoarthritis of the Hands

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's VA and private treatment records are silent for any complaint, treatment, or diagnosis of osteoarhritis of the hands.  The Veteran's private treatment records dated on a number of occasions in 1999 indicate that he complained of left wrist pain.  No diagnosis was rendered.  VA treatment records dated in March 2009 indicate that the Veteran complained of right hand pain.  No diagnosis was rendered.

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board notes here that while the Veteran is competent to report hand pain, he is not competent to diagnose osteoarthritis of the hands.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).

As the VA and private treatment records are silent for any complaint, treatment, or diagnosis of ostearthritis of the hands, the Board finds that there is no probative evidence of record indicating that the Veteran has osteoarthritis of the hands related to service.

In this case, there is no probative medical evidence showing a current diagnosis of osteoarthritis of the hands.  As there is no evidence establishing a current diagnosis of osteoarthritis of the hands, there cannot be a discussion as to whether there exists a medical nexus between the same and service.  Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the Veteran does not have a disability, as to osteoarthritis of the hands, for which service connection can be granted, the claim must be denied by operation of law.


ORDER

Service connection for PTSD, secondary to personal assault, is granted, subject to the laws and regulations governing monetary awards.

Service connection for a low back disorder is denied.

Service connection for osteoarthritis of the hands is denied.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for a respiratory disorder and an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder.  

The Veteran asserts, in his September 2008 claim, that he was diagnosed with acute respiratory disease during service.  At the time of his May 2011 statement, he asserted that he was exposed to diesel fumes from the tanks on training exercises during service.  The Veteran's service treatment records indicate that he was diagnosed with upper respiratory infections in September 1978 and January 1980.  X-ray examination of the chest in February 1978 and March 1979 revealed results within normal limits. 

At the time of the Veteran's Report of Medical Examination, dated in July 1977 and conducted for the purpose of entry into service, no abnormalities related to respiration were noted.  At the time of his Report of Medical History, dated at that time and completed by the Veteran, he reported a history of asthma, since age 12.  The Board notes here that the above-referenced Report of Medical Examination is dated at the top right corner as 1981.  It is clear that someone crossed out 1977 and wrote in 1981.  However, the date that accompanied the examiner's signature at the bottom of the page is 1977. 

The Veteran's VA treatment records, specifically those dated in March 2009, indicate that the Veteran has been treated for bronchitis and bronchitis has remained on his VA Problem List.  It remains unclear to the Board if the Veteran has a current respiratory disorder, and if so, if such is related to service, specifically to his upper respiratory infections in 1978 and January 1980 or claimed exposure to diesel fumes.

As to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, depressive disorder, and psychotic disorder, the Board notes that he filed his claims, in January 2003 for paranoid schizophrenia and PTSD.  As the decision herein grants service connection for PTSD, further inquiry as to PTSD is not required.  However, during the course of the appellate period, the Veteran's VA and private treatment records indicate that he was diagnosed with paranoid schizophrenia, depressive disorder, and psychotic disorder.  The Court has held that the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, while the Veteran did not file a claim of entitlement to service connection for depressive disorder or psychotic disorder, his claim will be adjudicated considering any acquired psychiatric disorder found present.

It remains unclear to the Board, while his PTSD has been attributed to his in-service personal assault, whether any acquired psychiatric disorder found present, including consideration of paranoid schizophrenia, depressive disorder, and psychotic disorder, is related to service, including his in-service personal assault.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any respiratory disorder found present.  The examiner must provide diagnoses for any respiratory disorder found present.  

(a)  The examiner must opine if the notation at the time of the Veteran's July 1977 Report of Medical History of childhood asthma indicates that a respiratory disorder clearly and unmistakably preexisted the Veteran's entry to active service.

(b)  If so, based on a review of the records, examiner must opine if the preexisting respiratory disorder underwent an increase in the underlying pathology during his active duty, i.e., was aggravated during service.

(c)  If a preexisting respiratory disorder did not undergo an increase during active duty, i.e., was not aggravated, the examiner must opine if the evidence against aggravation is clear and unmistakable (evidence that is obvious and manifest).

(d)  If there was an increase in severity of a preexisting respiratory disorder during active duty, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease.

(e)  If the examiner determines that a respiratory disorder did not preexist the Veteran's service, the examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any respiratory disorder found present was incurred in service, or is otherwise related to service, including his upper respiratory infections in 1978 and 1980 or claimed diesel fume exposure.

In this regard, the examiner should consider the Veteran's statements regarding the in-service respiratory diagnosis and exposure to diesel fumes; his statements of symptoms in service; and his statements of continuous symptoms of respiratory problems, beyond that of sinusitis, after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

2.  Schedule the Veteran for a VA examination to determine the etiology of any acquired psychiatric disorder found present.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia, depressive disorder, and psychotic disorder, found present was incurred in service, or is otherwise related to service, including his service-connected PTSD. 

(a)  The examiner must also opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder found present was manifest to a compensable degree within one year of separation from service. 

In this regard, the examiner should consider the Veteran's statements regarding the in-service personal assault; his statements of symptoms in service; and his statements of continuous symptoms of psychiatric problems after service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The claims file should be made available to the examiners for review in conjunction with the opinions or examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  Subsequent to the VA examinations, review the examination reports to ensure complete compliance with the directives of this remand.  If an examination report is deficient in any manner, corrective procedures must be implemented. 

4.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his private attorney with a SSOC and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


